Exhibit 10.18















CHANGE OF CONTROL EMPLOYMENT AGREEMENT




AGREEMENT by and between Seacoast Banking Corporation of Florida (the “Company”)
and Jean Strickland (“Executive”), dated as of the 24th day of December, 2003.




The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company.  The Board believes it is imperative to diminish the inevitable
distraction of Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide Executive
with compensation and benefits arrangements upon a Change of Control which
ensure that the compensation and benefits expectations of Executive will be
satisfied and which are competitive with those of other corporations.
 Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.




NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:




1.

Certain Definitions.




(a)

The “Effective Date” shall mean the first date during the Change of Control
Period (as defined in Section l(b)) on which a Change of Control (as defined in
Section 2) occurs.  Anything in this Agreement to the contrary notwithstanding,
if a Change of Control occurs during the Change of Control Period and if
Executive’s employment with the Company has been terminated either by the
Company without Cause or by Executive for Good Reason (as such terms are defined
in Section 5) within six months prior to the date on which the Change of Control
occurs, and unless it is reasonably demonstrated by the Company that such
termination of employment (i) was not at the request of a third party who has
taken steps reasonably calculated to effect the Change of Control and (ii) did
not otherwise arise in connection with or anticipation of the Change of Control,
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.




(b)

The “Change of Control Period” shall mean the period commencing on the date
hereof and ending on the first anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), unless previously
terminated, the Change of Control Period shall be automatically extended so as
to terminate one year from such Renewal Date, unless at least 60 days prior to
the Renewal Date the Company shall give notice to Executive that the Change of
Control Period shall not be so extended.




2.

Change of Control.  For the purposes of this Agreement, a “Change of Control”
shall mean the occurrence of any of the following events:




(a)

individuals who, at the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director after the Effective Date and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest (as described in Rule 14a-11 under the 1934 Act
(“Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of any “person” (as such term is defined in Section
3(a)(9) of the 1934 Act and as used in Section 13(d)(3) and 14(d)(2) of the 1934
Act) other than the Board (“Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest,
shall be deemed an Incumbent Director;




(b)

any person is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph (b)
shall not be deemed to be a Change in Control of the Company by virtue of any of
the following acquisitions: (A) any acquisition by a person who is on the
Effective Date the beneficial owner of 25% or more of the outstanding Company
Voting Securities, (B) an acquisition by the Company which reduces the number of
Company Voting Securities outstanding and thereby results in any person
acquiring beneficial ownership of more than 25% of the outstanding Company
Voting Securities; provided, that if after such acquisition by the Company such
person becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur, (C)
an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Parent or Subsidiary, (D) an acquisition by an
underwriter temporarily holding securities pursuant to an offering of such
securities, (E) an acquisition pursuant to a Non-Qualifying Transaction (as
defined in paragraph (c) below), or (F) a transaction (other than the one
described in paragraph (c) below) in which Company Voting Securities are
acquired from the Company, if a majority of the Incumbent Directors approve a
resolution providing expressly that the acquisition pursuant to this clause (F)
does not constitute a Change in Control of the Company under this paragraph (b);




(c)

the consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company that
requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale: (A) more than
50% of the total voting power of (x) the corporation resulting from such
Reorganization or the corporation which has acquired all or substantially all of
the assets of the Company (in either case, the “Surviving Corporation”), or (y)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale, and (B) no person (other than (x) the Company, (y) any employee benefit
plan (or related trust) sponsored or maintained by the Surviving Corporation or
the Parent Corporation, or (z) a person who immediately prior to the
Reorganization or Sale was the beneficial owner of 25% or more of the
outstanding Company Voting Securities) is the beneficial owner, directly or
indirectly, of 25% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation), and (C) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) following the
consummation of the Reorganization or Sale were Incumbent Directors at the time
of the Board’s approval of the execution of the initial agreement providing for
such Reorganization or Sale (any Reorganization or Sale which satisfies all of
the criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or




(d)

approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.




3.

Employment Period.  The Company hereby agrees to continue Executive in its
employ of the Company, and Executive hereby agrees to remain in the employ of
the Company subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the first anniversary of
such date (the “Employment Period”).




4.

Terms of Employment.




(a)

Position and Duties.




(i)  During the Employment Period, (A) Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date, and (B) Executive’s
services shall be performed at the location where Executive was employed
immediately preceding the Effective Date or any office or location less than 35
miles from such location.




(ii)  During the Employment Period, and excluding any periods of vacation and
sick leave to which Executive is entitled, Executive agrees to devote reasonable
attention and time during normal business hours to the business and affairs of
the Company and, to the extent necessary to discharge the responsibilities
assigned to Executive hereunder, to use Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities.  During the Employment
Period it shall not be a violation of this Agreement for Executive to (A) serve
on corporate, civic or charitable boards or committees, (B) engage in other
business activities that do not represent a conflict of interest with the full
execution of his duties to the Company, and (C) manage personal investments, so
long as such activities do not significantly interfere with the performance of
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.  It is expressly understood and agreed that to the extent that
any such activities have been conducted by Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of Executive’s
responsibilities to the Company.




(b)

Compensation.




(i)  Base Salary.  During the Employment Period, Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to 12 times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to
Executive by the Company and its affiliated companies in respect of the 12-month
period immediately preceding the month in which the Effective Date occurs.  Any
increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to Executive under this Agreement.  Annual Base Salary shall not be
reduced after any such increase and the term Annual Base Salary as utilized in
this Agreement shall refer to Annual Base Salary as so increased.  As used in
this Agreement, the term “affiliated companies” shall include any company
controlled by, controlling or under common control with the Company.




(ii)  Annual Bonus.  In addition to Annual Base Salary, Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to Executive’s highest annual
bonus for the last three full fiscal years prior to the Effective Date
(annualized in the event that Executive was not employed by the Company for the
whole of such fiscal year).  Each such Annual Bonus shall be paid no later than
the end of the third month of the fiscal year next following the fiscal year for
which the Annual Bonus is awarded, unless Executive shall elect to defer the
receipt of such Annual Bonus.




(iii)  Incentive, Savings and Retirement Plans.  During the Employment Period,
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to
senior executive officers of the Company and its affiliated companies (“Peer
Executives”), but in no event shall such plans, practices, policies and programs
provide Executive with incentive opportunities, savings opportunities and
retirement benefit opportunities, in each case, less favorable, in the
aggregate, than the most favorable of those provided by the Company and its
affiliated companies for Executive under such plans, practices, policies and
programs as in effect at any time during the 120-day period immediately
preceding the Effective Date or if more favorable to Executive, those provided
generally at any time after the Effective Date to Peer Executives.




(iv)  Welfare Benefit Plans.  During the Employment Period, Executive and/or
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company and its affiliated companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to Peer Executives.




(v)  Expenses.  During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the policies, practices and procedures of the Company
applicable to Peer Executives.




(vi)  Fringe Benefits.  During the Employment Period, Executive shall be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company applicable to Peer Executives.




5.

Termination of Employment.




(a)

Death, Disability or Retirement.  Executive’s employment shall terminate
automatically upon Executive’s death or Retirement during the Employment Period.
 For purposes of this Agreement, “Retirement” shall mean normal retirement as
defined in the Company’s then-current retirement plan, or if there is no such
retirement plan, “Retirement” shall mean voluntary termination after age 65 with
ten years of service.   If the Company determines in good faith that the
Disability of Executive has occurred during the Employment Period (pursuant to
the definition of Disability set forth below), it may give to Executive written
notice in accordance with Section 13(b) of this Agreement of its intention to
terminate Executive’s employment.  In such event, Executive’s employment with
the Company shall terminate effective on the 30th day after receipt of such
notice by Executive (the “Disability Effective Date”), provided that, within the
30 days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties.  For purposes of this Agreement, “Disability”
shall mean the inability of Executive, as determined by the Board, to perform
the essential functions of his regular duties and responsibilities, with or
without reasonable accommodation, due to a medically determinable physical or
mental illness which has lasted (or can reasonably be expected to last) for a
continuous period of six (6) months during any continuous twelve (12) month
period.  




(b)

Cause.  The Company may terminate Executive’s employment during the Employment
Period with or without Cause.  For purposes of this Agreement, “Cause” shall
mean:




(i)  the willful and continued failure of Executive to perform substantially
Executive’s duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness, and specifically excluding any
failure by Executive, after reasonable efforts, to meet performance
expectations), after a written demand for substantial performance is delivered
to Executive by the Board of Directors of the Company which specifically
identifies the manner in which such Board believes that Executive has not
substantially performed Executive’s duties, or




(ii)  the willful engaging by Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.




For purposes of this provision, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company.  Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company.  The cessation of employment of
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-fourths of the entire membership of the
Board of the Company at a meeting of such Board called and held for such purpose
(after reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel, to be heard before such Board), finding
that, in the good faith opinion of such Board, Executive is guilty of the
conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.




(c)

Good Reason.  Executive’s employment may be terminated by Executive for Good
Reason or for no reason.  For purposes of this Agreement, “Good Reason” shall
mean:




(i)  without the written consent of Executive, the assignment to Executive of
any duties inconsistent in any material respect with Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as in effect on the Effective Date, or any other
action by the Company which results in a diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by
Executive;




(ii)  the Company’s requiring Executive, without his consent, to be based at any
office or location that is more than 35 miles from the location where Executive
was employed immediately prior to the Effective Date;




(iii)  a reduction in Executive’s Base Salary and benefits as in effect on the
Effective Date or as the same may be increased from time to time;




(iv)  the failure by the Company (a) to continue in effect any compensation plan
in which Executive participates as of the Effective Date that is material to
Executive’s total compensation, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or (b) to continue Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of Executive’s participation relative
to other participants; or




(v)  any failure by the Company to comply with and satisfy Section 12(c) of this
Agreement; or




(vi)  the material breach of this Agreement by the Company.




For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by Executive shall be conclusive.  Anything in this Agreement to the
contrary notwithstanding, a termination by Executive for any reason during the
30-day period immediately following the six (6) month anniversary of the
Effective Date shall be deemed to be a termination for Good Reason for all
purposes of this Agreement.




(d)

Notice of Termination.  Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with this Agreement.  For purposes of
this Agreement, a “Notice of Termination” means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (iii) specifies the termination
date (which date shall be not less than 60 days after the giving of such
notice).  If a dispute exists concerning the provisions of this Agreement that
apply to Executive’s termination of employment, the parties shall pursue the
resolution of such dispute with reasonable diligence.  Within five (5) days of
such a resolution, any party owing any payments pursuant to the provisions of
this Agreement shall make all such payments together with interest accrued
thereon at the rate provided in Section 1274(b)(2)(B) of the Internal Revenue
Code of 1986, as amended (the “Code”).  The failure by either party to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of such party
hereunder or preclude such party from asserting such fact or circumstance in
enforcing such party’s rights hereunder.




(e)

Date of Termination.  “Date of Termination” means (i) if Executive’s employment
is terminated other than by reason of death or Disability, the date of receipt
of the Notice of Termination, or any later date specified therein, or (ii) if
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination will be the date of death or the Disability Effective Date, as
the case may be.




6.

Obligations of the Company upon Termination.




(a)  Good Reason; Other Than for Cause, Death or Disability.  If, during the
Employment Period, the Company shall terminate Executive’s employment other than
for Cause or Disability, or Executive shall terminate employment for Good
Reason, then in consideration of Executive’s services rendered prior to such
termination:




(i)  the Company shall pay to Executive in a lump sum in cash within thirty (30)
days after the Date of Termination the aggregate of the following amounts:




A.

the sum of (1) Executive’s Base Salary through the Date of Termination to the
extent not theretofore paid, (2) the product of (x) Executive’s highest annual
bonus from the Company, including any bonus or portion thereof which has been
earned but deferred, for any of the last three full fiscal years prior to the
Date of Termination (such amount being referred to as the “Highest Annual
Bonus”) and (y) a fraction, the numerator of which is the number of days in the
current fiscal year through the Date of Termination, and the denominator of
which is 365, (3) any accrued vacation pay to the extent not theretofore paid,
and (4) unless Executive has elected a different payout date in a prior deferral
election, any compensation previously deferred by Executive (together with any
accrued interest or earnings thereon) to the extent not theretofore paid (the
sum of the amounts described in clauses (1), (2), (3) and (4) shall be
hereinafter referred to as the “Accrued Obligations”); and




B.

the amount equal to one (1) times the sum of (x) Executive’s Annual Base Salary
at the rate in effect on the Date of Termination, and (y) Executive’s Highest
Annual Bonus;




(ii)

for a period of one (1) year from the Date of Termination, the Company will
allow Executive and/or Executive's eligible dependents to continue to
participate in any medical and other welfare plans described in Section 4(b)(iv)
of this Agreement to the same extent and upon the same terms as the Executive
and/or Executive's eligible dependents participated immediately prior to the
Date of Termination; provided that, in the event the Board determines that
Executive's and/or Executive's eligible dependents' continued participation is
not permissible under the terms and provisions of such plans, the Company shall
take such actions as may be necessary to provide Executive and/or Executive's
eligible dependents (without additional cost to the Executive and/or Executive's
eligible dependents) with benefits outside such plans having terms not less
favorable than those provided under the Company's medical and other welfare
plans as of the Date of Termination.  If Executive becomes re-employed with
another employer and is eligible to receive medical or other welfare benefits
under another employer provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility; and




(iii)

all unvested stock options to acquire stock of the Company and all awards of
restricted stock of the Company held by Executive as of the Date of Termination
shall be immediately and fully vested as of the Date of Termination and, in the
case of stock options, shall be fully exercisable as of the Date of Termination;
and




(iv)

to the extent not theretofore paid or provided, the Company shall timely pay or
provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).




(b)

Death, or Disability or Retirement.  If Executive’s employment is terminated by
reason of Executive’s death, or Disability or Retirement during the Employment
Period, this Agreement shall terminate without further obligations to Executive
or Executive’s legal representatives under this Agreement, other than for
payment of Accrued Obligations and the timely payment or provision of Other
Benefits.  Accrued Obligations shall be paid to Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination.  With respect to the provision of Other Benefits, the term Other
Benefits as used in this Section 6(b) shall include, without limitation, and
Executive or Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits under such plans, programs, practices and policies relating to
death or disability or retirement, if any, as are applicable to Executive on the
Date of Termination.




(c)

Cause or Voluntary Termination without Good Reason.  If Executive’s employment
shall be terminated for Cause during the Employment Period, or if Executive
voluntarily terminates employment during the Employment Period without Good
Reason, this Agreement shall terminate without further obligations to Executive,
other than for payment of Accrued Obligations (excluding the pro-rata bonus
described in clause 2 of Section 6(a)(i)) and the timely payment or provision of
Other Benefits.




(d)

Expiration of Employment Period.  If Executive’s employment shall be terminated
due to the normal expiration of the Employment Period, this Agreement shall
terminate without further obligations to Executive, other than for payment of
Accrued Obligations and the timely payment or provision of Other Benefits.




7.

Non-exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its affiliated companies and for
which Executive may qualify, nor, subject to Section 13(f), shall anything
herein limit or otherwise affect such rights as Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
 Amounts which are vested benefits or which Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.




8.

Full Settlement.  The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against Executive or others.  In no event
shall Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and, except as explicitly provided herein, such
amounts shall not be reduced whether or not Executive obtains other employment.
 




9.

Costs of Enforcement.  In any action taken in good faith relating to the
enforcement of this Agreement or any provision herein, Executive shall be
entitled to be paid any and all costs and expenses incurred by him in enforcing
or establishing his rights thereunder, including, without limitation, reasonable
attorneys’ fees, whether suit be brought or not, and whether or not incurred in
trial, bankruptcy or appellate proceedings.  Executive shall also be entitled to
be paid all reasonable legal fees and expenses, if any, incurred in connection
with any tax audit or proceeding to the extent attributable to the application
of Section 4999 of the Internal Revenue Code to any payment or benefit
hereunder.  Such payments shall be made within five (5) business days after
delivery of Executive’s respective written requests for payment accompanied with
such evidence of fees and expenses incurred as the Company reasonably may
require.




10.

Confidential Information.  Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliated companies, and their respective
businesses, which shall have been obtained by Executive during Executive’s
employment by the Company or any of its affiliated companies and which shall not
be or become public knowledge (other than by acts by Executive or
representatives of Executive in violation of this Agreement).  After termination
of Executive’s employment with the Company or such affiliated companies,
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.  




11.

Certain Additional Payments by the Company.




(a)

Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 11) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.  




(b)

Subject to the provisions of Section 11(c), all determinations required to be
made under this Section 11, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be used
in arriving at such determination, shall be made by Ernst & Young LLP or such
other certified public accounting firm as may be designated by Executive (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and Executive within 15 business days of the receipt of notice from
Executive that there has been a Payment, or such earlier time as is requested by
the Company.  In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control,
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder).  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment, as
determined pursuant to this Section 11, shall-be paid by the Company to
Executive within five days of the receipt of the Accounting Firm’s
determination.  Any determination by the Accounting Firm shall be binding upon
the Company and Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder.  In the event that the
Company exhausts its remedies pursuant to Section 11(c) and Executive thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.




(c)

Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment.  Such notification shall be given as soon as practicable
but no later than ten business days after Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid.  Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
it gives such notice to the Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due).  If the Company
notifies Executive in writing prior to the expiration of such period that it
desires to contest such claim, Executive shall:




(i)  give the Company any information reasonably requested by the Company
relating to such claim,




(ii)  take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,




(iii)  cooperate with the Company in good faith in order effectively to contest
such claim, and




(iv)  permit the Company to participate in any proceedings relating to such
claim;




provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation of the foregoing provisions
of this Section 11(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
 Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.




(d)

If, after the receipt by Executive of an amount advanced by the Company pursuant
to Section 11(c), Executive becomes entitled to receive any refund with respect
to such claim, Executive shall (subject to the Company’s complying with the
requirements of Section 11(c)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after the receipt by Executive of an amount advanced
by the Company pursuant to Section 11(c), a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.




12.

Successors.




(a)

This Agreement is personal to Executive and without the prior written consent of
the Company shall not be assignable by Executive otherwise than by will or the
laws of descent and distribution.  This Agreement shall inure to the benefit of
and be enforceable by Executive’s legal representatives.




(b)

This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.




(c)

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.




13.

Miscellaneous.




(a)

Waiver.  Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.




(b)

Severability.  If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.




(c)

Status Prior to Effective Date.  Executive and the Company acknowledge that,
except as may otherwise be provided under any other written agreement between
Executive and the Company, the employment of Executive by the Company is “at
will” and, subject to Section 1(a) hereof, prior to the Effective Date,
Executive’s employment may be terminated by either Executive or the Company at
any time prior to the Effective Date, in which case Executive shall have no
further rights under this Agreement.  However, absent termination of employment
of Executive, this Agreement may not be terminated by the Company during the
Change of Control Period and before the Effective Date.  From and after the
Effective Date, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof, including without limitation
any then-current employment agreement between the Company or any of its
subsidiaries and Executive.




(d)

Governing Law.  Except to the extent preempted by federal law, and without
regard to conflict of laws principles, the laws of the State of Florida shall
govern this Agreement in all respects, whether as to its validity, construction,
capacity, performance or otherwise.




(e)

Notices.  All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or three days after mailing if mailed, first class, certified
mail, postage prepaid:




To the Company:

Seacoast Banking Corporation of Florida

815 Colorado Avenue

Stuart, Florida  34994

Attention: Chief Executive Officer




To Executive:

Jean Strickland

2320 SW Wild Oak Way

Palm City, FL  34990




Any party may change the address to which notices, requests, demands and other
com­munications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.




(f)

Amendments and Modifications.  This Agreement may be amended or modified only by
a writing signed by both parties hereto, which makes specific reference to this
Agreement.




IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Change in Control Employment Agreement as of the date first above written.




SEACOAST BANKING CORPORATION OF FLORIDA







By:  /s/ Dale M. Hudson






Dale M. Hudson

Title:  Chairman







EXECUTIVE:







/s/ Jean Strickland






Jean Strickland














